--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Third Amendment to Employment Agreement (“Amendment”) is entered into by
and between RiceBran Technologies (f/k/a NutraCea), a California corporation
with principal offices at 6720 N. Scottsdale Road, Suite 390, Scottsdale,
Arizona 85253 (“RBT”) and Jerry Dale Belt (“Employee”), effective as of May 30,
2014 (the “Effective Date”).  RBT and Employee agree as follows:


1.                   Background and Purpose.


1.1.            Employment Agreement. RBT and Employee are parties to that
certain Employment Agreement dated June 8, 2010, as subsequently amended
pursuant to the First Amendment to Employment Agreement dated July 15, 2011 and
the Second Amendment to Employment Agreement dated February 14, 2012
(collectively as amended, the “Employment Agreement”).


1.2.           Amendment. RBT and Employee wish to modify the Employment
Agreement to provide for an extension of the Term designated pursuant to 
Section 3.1 of the Employment Agreement.


1.3            Capitalized Terms.  Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them in the Employment
Agreement.


1.4.            Effective Date. This Amendment shall become effective as of the
Effective Date set forth above.


2.                   Amendments.  The Employment Agreement is hereby amended to
delete the Term ending date of “June 1, 2014” in Section 3.1 and add the new
extended Term ending date of “June 1, 2015.”


3.                    Effect of Amendment.


3.1            Terms. On and after the date hereof, each reference in the
Employment Agreement to "this Agreement," "herein," "hereof," "hereunder" or
words of similar import shall mean and be a reference to the Employment
Agreement as amended hereby.


3.2            Full Force and Effect. Except as specifically amended by this
Amendment, the Employment Agreement shall remain in full force and effect and
the Employment Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects.  Upon the execution and delivery hereof, this
Amendment and the Employment Agreement shall henceforth be read, taken and
construed as one and the same instrument, but such amendments and supplements
shall not operate so as to render invalid or improper any action heretofore
taken under the Employment Agreement.
1

--------------------------------------------------------------------------------

3.3            Conflicting Terms.  In the event of any conflict or inconsistency
between the provisions of the Employment Agreement and the provisions of this
Amendment, the provisions of this Amendment shall control.


4.                  Miscellaneous.


4.1            Governing Law; Further Action; Counterparts. This Amendment
shall, in all respects, be governed by and construed under the laws of the State
of Arizona applicable to agreements executed and to be wholly performed within
California, without regard to conflict of law principles. The parties agree to
take all action necessary or useful to complete and accomplish the intentions of
this Amendment. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original but all of which taken together will
constitute one and the same instrument.


4.2            Entire Agreement.  This Amendment, together with the Employment
Agreement, constitutes the entire agreement between and among the parties and
supersedes any and all prior and contemporaneous oral or written understandings
between the parties relating to the subject matter hereof.


RiceBran Technologies and Jerry Dale Belt have executed and delivered this Third
Amendment to Employment Agreement as of the Effective Date set forth above.
 
 
RICEBRAN TECHNOLOGIES
 
 
 
/s/ W. John Short
 
By: W. John Short
 
Title:  Chief Executive Officer
 
 
 
EMPLOYEE
 
 
 
/s/ Jerry Dale Belt
 
Jerry Dale Belt

 
 
2

--------------------------------------------------------------------------------